The award cannot stand. I add the following finding of the commission to the part quoted in the opinion of Mr. Justice POTTER:
"His (plaintiff's) testimony shows that his condition is about the same."
A report of a compensable accident was duly made and filed with the department of labor and industry. Later a settlement was agreed upon and approved by the department. The agreement was performed and final receipt given. The receipt was signed by applicant and filed with the department but no approval thereof appears to have been made. If the receipt, so filed, had been approved by the department the case would have been closed, except there was fraud. No fraud was alleged or shown. The failure to close the case, by approval of the final receipt left power in the department, not to rehear, but only to award compensation for a later condition of disability arising from a change for the worse and not apparent or reasonably to have been anticipated at the time of the settlement. Burley v.Central Paper Co., 221 Mich. 595. If applicant's condition was not worse, then there could be no additional award, for there could be no rehearing, except in case of fraud. If his condition had been worse, then an award on that account would have been upon new matter and not a rehearing of an adjusted matter. Applicant's condition was not worse, and the department so found, and, upon such finding, there could be no award. An examination of the following cases supports what we have said:Foley v. Detroit United Ry., 190 Mich. 507; Pocs v. Buick MotorCo., 207 Mich. 591; Diebel v. Construction Co., *Page 160 
207 Mich. 618; Jones v. Iron Works, 212 Mich. 174; Burley v. CentralPaper Co., supra; Lakso v. Munro Iron Mining Co., 243 Mich. 261.
The award is vacated, with costs to defendants.
NORTH, C.J., and CLARK, McDONALD, and SHARPE, JJ., concurred with WIEST, J. The late Justice FELLOWS took no part in this decision.